DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al 20170008156A1 in view of Zemlok et al 2013/0214025A1.
Miyazaki et al discloses the method except for a flash drive see below:
1.    A method of monitoring torque for pulse tools Par.007, comprising: connecting a pulse tool to a power source, a torque controller 44, and

a beat-per-minute detector (BPM detector), wherein a torque measurement 42 platform is used for pulse tool at tightening process to perform calibration procedure, where the threshold of output torque is stored in a flash memory (par.26 has memory just not a flash mentioned.) of the BPM detector;

calibrating the relationship of revolution-per-minute (or BPM) with output torques of the pulse tool, then establishing a characteristic curve  See Fig.6 which shows a torque curve and stored in memory of the BPM detector and the torque controller;

calibrating the relationship of operation factors with revolution-per-minute (or BPM) of pulse tool, then establishing a relation curve and stored in memory of the BPM detector and the torque controller. See par.27 which compare stored info element 43

2.    The method as claimed in claim 1, further comprising:

15    connecting the BPM detector to the pulse tool while pulse tool is



through the torque measurement platform establishing a characteristic curve specify relationship of revolutions-per-minute (or  BPM) with the output torques and a relationship curve specify relationship of operation factor with revolutions-per-minute (or BPM) for a specific


pulse tool at tightening process, then stored in the memory unit of the torque controller.
In Regard to claim 2 this is obvious because all tools have a specific RPM and the device is set up to detect and adjust torque measurements. 





Zemlok et al disclose that is is known to store torque information within a flash drive and it would have been obvious to have modified the  Miyazaki et al device by providing a flash drive Par. 0160 memory which is just another way of collecting and storing information to make retrieving the information eaisr and one of ordinary skill in the art at the time of the invention would have known to . 
Allowable Subject Matter
Claims 7-8 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record. Lysaght  shows an example of a pulse tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 13, 2021